REEVES, District Judge.
The plaintiff’s motion for production of documents and records as provided for in Rule 34, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, appears to be proper. The records sought are described as follows:
“All sales records covering sales of all commodities sold by Defendant from February 26, 1944 to February 26, 1945.”
It is charged in the complaint that:
“Defendant has violated the regulation in that it has failed and refused to keep.current price records showing how various items were priced as required by Section 1499.12 of the above regulation.”
And
“The defendant has further violated the regulation by its failure to comply with Section 1499.3c in properly determining its maximum prices.”
These averments are put in issue by the defendant. The defendant admits the jurisdiction of the court and the authority of the administrator. The question is whether the defendant has violated the regulations, and whether an examination of its records would disclose the fact. Such records would be competent evidence in the trial of the case and under said rule the plaintiff is entitled to have them produced. An order will be made accordingly.
The plaintiff makes suggestions for a pretrial conference. It requires no argument or the citation of authorities to establish such right. This is furnished by the rules and the parties, therefore, are now notified to appear on February 4th for all the purposes of a pretrial conference.